Citation Nr: 0633593	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
encephalitis, currently rated 50 percent.  

2.  Entitlement to an initial rating greater than 20 percent 
for cervical spine arthritis.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had active duty from December 1942 to October 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).  A decision in June 2001 denied an 
increased rating for residuals of encephalitis and a total 
disability rating based on individual unemployability; the 
veteran appealed that decision.  The Board remanded the 
veteran's appeal of those issues in September 2003 and March 
2005 for further development and adjudication.  In September 
2005, another rating decision, inter alia, granted service 
connection for arthritis of the cervical spine as a residual 
of encephalitis and assigned a 20 percent rating; the veteran 
appealed the initial rating assigned for that disability.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has diplopia 
at 20 degrees of lateral gaze in either direction and 
intermittent central diplopia, equivalent to impairment of 
central visual acuity of 5/200.  

2.  The medical evidence shows that the veteran has had, 
throughout the appeal period, limitation of flexion of the 
cervical spine to no less than 20 degrees which equates with 
moderate limitation of motion of the cervical spine.  

3.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
residuals of encephalitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, and 4.84a, Code 6092 (2006).  

2.  The criteria for an initial rating greater than 20 
percent for cervical spine arthritis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 
5290 (2003), and Code 5242 (2006).  

3.  The veteran is not individually unemployable by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 
4.16, 4.19 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of April 2001 and December 2005 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His private treatment records through May 2005 have been 
obtained and he was provided several VA compensation 
examinations.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claims 
concerning an increased rating for residuals of encephalitis 
and a total disability rating based on individual 
unemployability in June 2001, after sending the veteran a 
VCAA letter in April 2001.  Further, the RO considered the 
veteran's claim for a greater initial rating for cervical 
spine arthritis in October 2005, before sending the veteran a 
VCAA letter concerning that issue in December 2005.  Thus, 
the Board finds that there was no error in the timing of the 
VCAA notice in this case.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for greater ratings 
(including the claim for a total disability rating based on 
individual unemployability, which is in the nature of an 
increased rating), rather than for service connection (which 
has been granted).  But even so, he was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, as well as 
notice of the type of evidence necessary to establish an 
effective date if this benefit is granted.  Accordingly, the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of his claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Increased ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The Board notes that part of the appeal arose from the rating 
assigned following the initial grant of service connection 
for arthritis of the cervical spine.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted the distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  The Board will 
evaluate the level of impairment due to the veteran's 
cervical spine disability throughout the entire period since 
service connection for the disability, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

Residuals of encephalitis

Under Diagnostic Code 8000 for encephalitis, a 100 percent 
rating is to be assigned in the presence of active febrile 
illness.  Otherwise, the disability is rated on the basis of 
residuals of the disorder, with a minimum 10 percent rating.  

The veteran's only residual of the encephalitis in service is 
palsy of the sixth (abducens) cranial nerve.  VA's rating 
schedule provides that disabilities involving the sixth nerve 
are to be rated on the basis of impairment of eye muscle 
function for diplopia under Code 6092.  38 C.F.R. §§ 4.84a, 
4.124a (2006).  

Code 6092 provides that 20 degrees of central diplopia is 
equivalent to visual acuity of 5/200.  Diplopia of 21 degrees 
to 30 degrees is equivalent to visual acuity of 15/200 if 
present in the downward direction, 20/100 if in the lateral 
direction, and 20/70 if in the upward direction.  Diplopia of 
31 degrees to 40 degrees is equivalent to visual acuity of 
20/200 if present in the downward direction, 20/70 if in the 
lateral direction, and 20/40 if in the upward direction.  

Note: (1) Correct diagnosis reflecting disease or injury 
should be cited.  

Note: (2) The above ratings will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field.  

Note: (3) When the diplopia field extends beyond more than 
one quadrant or more than one range of degrees, the 
evaluation for diplopia will be based on the quadrant and 
degree range that provide the highest evaluation.  

Note: (4) When diplopia exists in two individual and separate 
areas of the same eye, the equivalent visual acuity will be 
taken one step worse, but no worse than 5/200.  

As noted above, the diagnostic criteria above provide the 
equivalent impairment of central visual acuity for one eye.  
In order to determine the proper rating, the visual acuity in 
the "other" eye is taken to be normal.  The rating schedule 
indicates that, for vision in one eye of 5/200, with vision 
in the other eye of 20/40 or better (normal), a 30 percent 
rating is assigned.  Code 6074 (2006).  Inasmuch as the above 
notes indicate that the equivalent visual acuity for diplopia 
can be taken to be no worse than 5/200, a 30 percent rating 
is the maximum rating that can be assigned on that basis.  

The regulations also provide that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b) (2006).  The current 50 
percent rating for residuals of encephalitis has been in 
effect since 1959.  There is no indication that that rating 
was based on fraud; thus, no lower rating may be assigned.  

The treatment records and letters of private physicians, 
dated from April 1997 through May 2005, generally note the 
veteran's diplopia, but do not contain any specific clinical 
findings in that regard.  An April 1997 letter from a private 
neurologist, however, states that the veteran's sixth nerve 
paralysis had resulted in very poor peripheral vision which 
requires him to turn his head constantly in order to see 
peripherally.  

A VA neurological examination was conducted in May 2001 to 
evaluate the service-connected bilateral sixth nerve palsy 
and the veteran's complaint of recurrent headaches.  The 
examiner's report does not indicate that he reviewed the 
claims file.  The veteran reported that, following the 
episode of in-service encephalitis, he had had diplopia on 
lateral, but not central, gaze and that the impairment had 
remained stable since 1942.  He also indicated that he had 
had recurrent headaches for the previous few years.  On 
examination, the veteran had diplopia on lateral gaze in both 
eyes, but there was no diplopia on looking forward.  The 
examiner's impression was of bilateral abducens (sixth nerve) 
palsy and chronic headaches, probably tension headaches.  

Another VA neurological examination was conducted in April 
2003 by the same physician.  The examiner reviewed the file, 
and reported the veteran's pertinent medical history as had 
been previously noted.  The examination report also recorded 
the same clinical findings regarding diplopia as had 
previously been described.  The examiner commented that he 
did not expect the condition to change, inasmuch as it had 
remained stable for many years, and that the veteran was able 
to perform his duties as an accountant despite his impairment 
of eye movement.  He stated that, even if the veteran felt he 
was unable to do gainful employment, it would not be directly 
related to the eye problem because he was then still able to 
see well enough to operate a motor vehicle.  

In July 2005, the veteran underwent a VA eye examination.  
That examiner included a field vision chart that indicated 
that the veteran had diplopia at 20 degrees in gaze in all 
directions and that he had intermittent central diplopia.  He 
also stated that the veteran had limited useful eccentric 
gaze that might well impact ambulation in unfamiliar 
environments and balance, and he also stated that, "The 
motility defect is sufficient to impact adversely on 
employability and independent living skills."  He further 
commented that there was mild visual field depression, but 
indicated that the association of that finding with 
encephalitis was unclear.  

The clinical findings of all examiners, private and VA, 
clearly show that the veteran has had significant diplopia 
since his separation from service.  Only the July 2005 VA 
examiner, however, reported clinical findings in terms of the 
rating criteria.  The findings on that examination show that 
the veteran has diplopia on any attempt at lateral gaze in 
either direction and intermittent central diplopia.  
Affording the veteran the benefit of the doubt, those 
findings are consistent with equivalent impairment of central 
visual acuity of 5/200.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.84a, Code 6092.  

Applying that finding to the criteria of Code 6074, the Board 
finds that a 30 percent rating is appropriate for the 
veteran's diplopia and that that rating is that maximum 
rating that can be assigned for the disability.  Because a 50 
percent rating is currently in effect for the disability, no 
higher rating may be assigned.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his diplopia since his separation from service.  
Neither does the record reflect marked interference with 
employment.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his diplopia.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

For all the foregoing reasons, the claim for an increased 
rating for diplopia as a residual of encephalitis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Arthritis of the cervical spine

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Code 5003.  

Prior to September 26, 2003, severe limitation of cervical 
spine motion warranted a 30 percent rating.  For moderate 
limitaiton of motion, a 20 percent evaluation was to be 
assigned.  A 10 percent rating was warranted when there is 
slight limitation of cervical spine motion.  Code 5290.  

VA revised the criteria for rating disorders of the spine, 
effective September 26, 2003.  Generally, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant will 
apply.  Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  

Effective September 26, 2003, diseases and injuries of the 
cervical spine are to be rated as follows: With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the cervical spine, 
unfavorable ankylosis of the entire cervical spine warrants a 
40 percent rating.  Limitation of forward flexion of the 
cervical spine 15 degrees or less is commensurate with a 30 
percent rating.  A 20 percent evaluation is assigned for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees.  Forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, warrants a 10 percent rating.  Code 
5242.  

A private neurologist wrote in April 1997 that the veteran 
had a history of severe cervical arthritis.  The examiner 
noted that there was decreased sensation to pain and cold in 
the distribution of C7 on both sides.  There was marked 
restriction of neck movement, with paravertebral muscle spasm 
in the cervical region.  A cervical spine MRI in April 1997 
had reportedly shown extensive degenerative changes, but no 
herniated disc.  

In December 2002 and again in January 2003, a private 
physician noted the veteran's complaint of neck pain, which 
had reportedly been present for 20 to 30 years.  The veteran 
indicated that the pain was growing worse.  He also 
complained of some numbness in his hands, particularly at 
night.  On examination, the examiner noted moderate pain on 
flexion and extension of the neck, but no focal weakness in 
the upper extremities.  X-rays reportedly showed severe 
degenerative disease at multiple levels.  An MRI of the 
cervical spine in January 2003 reportedly revealed extensive 
multilevel degenerative changes with only mild spinal canal 
stenosis, primarily at C5-6.  

A VA compensation examiner in April 2003 reported that the 
veteran experienced neck pain on flexion of the neck at 20 
degrees, on rotation to the left at 30 degrees, and on 
rotation to the right at 20 degrees.  The examiner did not 
note any relevant abnormal neurological findings.  The 
veteran also reported neck stiffness on moving his neck.  

In March 2006, a VA compensation examination was conducted to 
evaluate the veteran's cervical spine under the revised 
rating criteria.  The veteran denied any radiation of pain 
into his shoulders or arms.  He did complain of aching neck 
pain, stiffness, and weakness, with the pain being constant 
at a level of 5-6/10.  The veteran reported that he had 
increased pain in his neck on flare-ups, but no decreased 
function.  He also complained of occasional numbness in his 
right hand and weakness in his neck.  On examination, there 
was no tenderness, deformity, swelling, crepitus, or laxity 
of the cervical vertebrae.  The veteran was able to flex his 
neck to 40 degrees actively, with 45 degrees of passive 
flexion, and there was flexion to 47 degrees after fatiguing, 
all with pain.  There was 25 degrees of active neck 
extension, 27 degrees passively, and 35 degrees after 
fatiguing, all with pain.  The veteran was able to rotate his 
neck to the right to 35 degrees actively, 37 degrees 
passively, and 40 degrees, all with pain.  Similarly, he was 
able to rotate his neck to the left to 40 degrees actively, 
42 degrees passively, and 45 degrees after fatiguing, all 
with pain.  The examiner noted that upper extremity muscle 
strength was normal and that no upper extremity neurological 
deficit was detected.  On x-ray of the cervical spine, there 
were changes of advanced degenerative joint disease.  The 
examiner commented that there was no increase in range of 
motion or additional limitation of joint function by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of any of the tested joints.  

Although a private neurologist reported in April 1997 that 
the veteran had marked limitation of motion of the neck and 
paravertebral muscle spasm, no subsequent examiner has noted 
any muscle spasm.  Moreover, no examiner since January 2003, 
VA or private, has reported any pertinent abnormal 
neurological clinical findings.  Evaluating the veteran's 
cervical spine disability under the criteria that were in 
effect prior to September 2003, the Board finds that the 
range of motion that was reported by several examiners, 
including as limited by stiffness and pain on movement, 
equates with not more than moderate limitation of motion of 
the cervical spine.  The noted clinical findings and the 
veteran's reported symptoms throughout the appeal period 
simply do not amount to severe impairment.  Accordingly, no 
more than a 20 percent rating is warranted under Code 5290.  

Only the March 2006 VA compensation examination report 
provides clinical findings specific enough to apply to the 
revised rating criteria, which take into account pain and 
stiffness in the affected area.  Because no examiner, VA or 
private, has reported that flexion of the veteran's cervical 
spine is limited to less than 20 degrees, a rating greater 
than 20 percent is not warranted under the revised criteria 
either.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  

The March 2006 VA examiner is the only physician who has 
specifically commented on the DeLuca factors as they relate 
to the veteran's cervical spine disability.  Importantly, 
that examiner stated that there was no increase in range of 
motion or additional limitation of joint function by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of any of the tested joints.  Accordingly, a higher 
rating based on those factors is not warranted.  

Therefore, the Board finds that a 20 percent rating is proper 
for the veteran's cervical spine arthritis throughout the 
appeal period, based on application of either the old or the 
revised rating criteria.  Code 5290 (prior to September 
2003); Code 5242 (effective September 2003).  

Further, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his cervical spine arthritis since his 
separation from service.  Neither does the record reflect 
marked interference with employment due to that disability.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of his cervical spine arthritis.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b); see Sanchez-Benitez v. West, 13 Vet. App. 282, 
287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the claim for a greater 
initial rating for cervical spine arthritis must be denied.  
Because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The Board concludes, therefore, that an initial rating 
greater than 20 percent for cervical spine arthritis is not 
warranted.  

Individual unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

A 50 percent rating has been in effect for residuals of 
encephalitis since 1959.  In September 2005, a rating 
decision granted service connection for arthritis of the 
cervical spine and assigned a 20 percent rating.  Those are 
the veteran's only service-connected disabilities.  Effective 
from April 2003, the combined rating for the veteran's 
service-connected disabilities has been 60 percent.  

Accordingly, the Board finds that the percentage criteria of 
§ 4.16(a) are not met.  Nevertheless, a total disability 
rating based on individual unemployability may still be 
assigned if the veteran is found to be unemployable due to 
his service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

Both favorable and unfavorable medical evidence concerning 
this issue is of record.  Two private neurologists have 
stated simply that the veteran is unemployable due to his 
service-connected sixth nerve palsy.  Previously, however, 
both physicians had not furnished any specific rationale to 
support their bare statements in that regard.  Pursuant to 
the Board's March 2005 remand and the RO's subsequent 
request, one of the neurologists wrote that the veteran "was 
unemployable in 1997, 2001 and I do not foresee him working 
in 2005 due to his bilateral 6th nerve palsy as a result of 
encephalitis when in the military with resulting degenerative 
cervical arthritis (due to loss of vision from 6th nerve 
palsey [sic]."  

The April 2003 VA compensation examiner commented that there 
had been no significant change in the veteran's diplopia 
since he suffered the encephalitis in service.  He noted that 
the veteran was able to work regularly following his 
separation from service until he retired in 1973.  The 
examiner stated that the veteran's condition was not expected 
to deteriorate and opined that he should still be able to do 
accounting work with his impairment of eye movement.  
Finally, the examiner commented that, if the veteran felt 
that he was unable to do gainful work, it would not be 
related to his eye problem, since he was still able to see 
well enough to drive.  

The VA neurologist who examined the veteran in July 2005 also 
provided a simple statement that the combined effects of 
limitation of eye movement, anxiety, and headaches, if all 
were service-connected, would not be sufficiently disabling 
to render the veteran unable to secure or follow a 
substantially gainful occupation; no rationale for that 
opinion was furnished, however.  It should be noted that a 
September 2005 rating decision denied service connection for 
tension headaches and for a psychiatric disorder; the veteran 
did not appeal those determinations.  

A VA optometrist who evaluated the veteran in July 2005 
commented that the veteran's eye muscle motility defect "is 
sufficient to impact adversely upon employability and 
independent living skills."  That examiner also did not 
provide any rationale for his opinion.  

The VA examiner who evaluated the veteran in March 2006 
regarding his cervical spine disability did not specifically 
comment on whether that disability or any of his disabilities 
rendered him unable to work.  The examiner did note, however, 
that the veteran was able to play golf on occasion and 
continued to drive a vehicle.  

The veteran has also furnished two statements in November and 
December 2001 by the president of an employment service, to 
the effect that the service did not have a position to offer 
him and that they did not consider any person a candidate for 
the workforce who had been certified as unable to work by 
competent medical authority.  Those opinions, however, while 
arguably supportive of the veteran's claim, do not provide 
any direct evidence as to whether the veteran's service-
connected disabilities render him unemployable.  Further, as 
set forth above, the inability to find a job is not 
determinative of this issue.  

As noted by some of the examiners, the veteran worked as an 
accountant for many years after his separation from service.  
Although he is currently 86 years old, that fact cannot enter 
into the Board's current determination.  The question the 
Board must answer is whether his service-connected 
disabilities by themselves render him unable to secure and 
follow a substantially gainful occupation, considering such 
other factors as his level of education, any further 
training, and his job experience.  The examiners who have 
provided opinions in this case that are favorable to the 
veteran's claim have not supported their opinions by any 
evidence or other rationale.  As such, those opinions are of 
limited value and are outweighed by the medical opinions that 
have been adverse to his claim which have indicated that the 
impairment due to his eye and cervical spine disabilities 
have not changed significantly for many years and that the 
veteran was able to work as an accountant for many years with 
that same level of disability.  Some examiners have also been 
impressed by the fact that the veteran can still play golf 
occasionally and that he can see well enough to drive a car.  

The record does not contain any specific evidence as to why 
the veteran's eye and cervical spine disabilities might 
prevent him from working as an accountant, as he did for many 
years prior to his retirement.  

The veteran argues that the most recent VA examiner did not 
take into account the fact that his neck pain and stiffness 
prevent him from sleeping well, adversely affecting his 
stamina.  He also tried to explain why the fact that he 
attempts to play golf occasionally and can drive a car short 
distances should not be used as evidence against his claim.  
In addition, the veteran argues that he has to work hard to 
stay as active as he is and that, during his battle with 
bladder cancer, he was wheelchair-bound.  Unfortunately, 
factors related to disabilities that are not service-
connected cannot be used to determine individual 
unemployability.  Further, although occasional golfing may 
have been prescribed as "emotional therapy" and while he 
may only drive short distances as he has stated, the fact 
remains that his ability to participate in those activities, 
if only to a limited degree, is still evidence that he can in 
fact see well enough to work and that his cervical spine 
disability does not present significant impairment in that 
regard.  

As noted at the outset, the 60 percent combined schedular 
rating that has been assigned is recognition that the 
impairment due to veteran's service-connected disabilities 
makes it difficult to obtain and keep employment.  The 
question is, however, whether or not the veteran is capable 
of performing the physical and mental acts required by 
employment.  The Board finds that the preponderance of the 
evidence establishes that his service-connected disabilities 
do not render him incapable of securing and following a 
substantially gainful occupation.  38 C.F.R. § 4.16; 
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Accordingly, the Board concludes that the veteran is not 
individually unemployable due to service-connected disability 
and that his claim must be denied.  


ORDER

An increased rating for residuals of encephalitis, currently 
rated 50 percent, is denied.  

An initial rating greater than 20 percent for cervical spine 
arthritis is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


